We have carefully considered appellant's motion for rehearing and the argument presented in support thereof. All questions presented were discussed in our original opinion and we believe were correctly decided. They are interesting, but we see no good reason for writing further upon them as it would necessarily involve mostly a repetition of what has already been said by us. Our attention has been directed to the criticism of the charge on accomplice testimony. We observe that a special charge requested is couched in almost the identical language at which complaint is made.
Believing the case to have been correctly disposed of the motion is overruled.
Overruled.